Title: From Louisa Catherine Johnson Adams to John Adams, 21 February 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 21 Feby 1822
				
				Being very well I hasten to write you and although you disclaim all merit in a certain transaction still to repeat my approbation of a conduct which does you so much honour and which I hope (although you must not expect) will be rewarded by the improvement and merit of its object—Should this not happen do not suffer the disappointment to mortify or wound your feelings or to damp any future desire to benefit others. which This alas too often destroys the best intentions and the purest benevolence of a young heart and leaves it cold and callous to the misery of its fellow creatures—And now let me speak about your brother who is in need of all your watchful kindness to lead him to his fathers favour—Attend as far as you are able yourself to his habits and assist by your advice in those parts of his studies which he finds most arduous—I am sure it is unnecessary for me to say to you that on his success depends his fathers future favour if not his affection depends on it for the higher his hopes have been raised the greater will be his disappointment or rather his grief at the failure—You see my beloved Son how much I rely on you as I know your example so meritorious has already produced the best effects—He is so young that he require a steady and affectionate guide to protect and encourage him through his difficulties and surely there can be no one found so worthy as yourself for whom however petulant he may sometimes appear he feels both esteem and respect and you have long known the power over his mind which you possess and I am sure will use it with discretion and not arbitrarily according to the hearts wish of your Mother
				
					L C Adams
				
				
			